DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration filed 10/25/2022 for application 17/059,873.
Claims 1, 9, and 15 have been amended. Claims 2 and 10 have been cancelled.  Claims 21-22 are new.  Thus, claims 1, 3-9, and 11-22 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 and 22 are objected to but would be allowable if they were rewritten to depend on claims 1 and 9 and rewritten in independent form including all of the limitations of the base claim and any intervening claims from claims 1 9 respectively. 
The following is a statement of reasons for the indication of allowable subject matter:
regarding claims 21 and 22, the prior art does not teach ‘the data chunk is further divided into a third set of data fragments corresponding to a third zone; and the plurality of local groups further comprises a second local group that comprises: the second set of data fragments; the third set of data fragments; and a plurality of parity fragments corresponding to the second set of data fragments for the second zone and the third set of data fragments for the second zone’ when combined with the remaining limitations of claims 21 and 22.
	This limitation requires that the local groups  of claim 1 ‘wherein an unavailable data fragment is recoverable from at least two local groups from the plurality of local groups’ further require ‘the plurality of local groups further comprises a second local group that comprises: the second set of data fragments; the third set of data fragments; and a plurality of parity fragments corresponding to the second set of data fragments for the second zone and the third set of data fragments for the second zone.’   Thus the fragments of at least one local group come from two separate zones and also contains ‘a plurality of parity fragments corresponding to the second set of data fragments for the second zone and the third set of data fragments for the second zone.’
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-22 are rejected under U.S.C. 102 (a)(1) as being anticipated by Yekhanin (Yekhanin et al., US 2014/0380126 A1).

Regarding claim 1, Yekhanin teaches A system for erasure coding (Yekhanin [0004] discloses a system for erasure coding) with overlapped local reconstruction codes, (Consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data where the parity within the zone may contain a parity computation that includes segments from a separate zone.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.  Yekhanin Fig. 4 and supporting paras [0126]-[0129] cross-zone parity computations 440 and 450 that contains parity computed from all zones, thus the parity H1(X,Y,Z,W) in Zone 1 (labeled 410 in figure 4) contains parity computed from the Z1 to Z7 and W1 to W7 chunks of zone 2 (labeled 420 in figure 4).) 
the system comprising: 5an encoding component configured to: divide a data chunk into data fragments, comprising a first set of data fragments corresponding to a first zone (Yekhanin Fig.45 and supporting paras [0126]-[0129]that discloses data chunks X1 to X7 which are an example of a first set of data fragments and zone 410 that corresponds to a first zone.) 
and a second set of data fragments corresponding to a second zone; (Yekhanin Fig. 4 and supporting paras [0126]-[0129] that discloses data chunks Z1 to Z7 which are an example of a second set of data fragments and zone 420 that corresponds to a second zone.)
compute a plurality of parity fragments based on a subset of the data fragments, (Yekhanin Fig. 4 and supporting paras [0126]-[0129] that discloses local parities 414a and 414b and interzone parity 416, where 414a is based on data chunks X1 to X7, 414b is based on Y1 to Y7, and 416 is based on X1 to X7, Y1 to Y7, Z1 to Z7, W1 to W7, and the local parities for Xi, Yi, Zi, and Wi, thus all local and interzone parities are based on a subset of the data fragments.)
wherein a parity fragment is computed using the first set of data fragments for the first zone and the second set of data fragments for the second zone; (Yekhanin Fig. 4 and supporting paras [0126]-[0129] where interzone parity 416 is computed using  416 is based on X1 to X7, Y1 to Y7, Z1 to Z7, W1 to W7, and the local parities for Xi, Yi, Zi, and Wi, thus is using the first set of data fragments (X1 to X7) for the first zone and  the second set of data fragments (Z1 to Z7 for the second zone.) 
and 10assign the plurality of parity fragments to the first zone (Yekhanin Fig. 4 and supporting paras [0126]-[0129] that discloses both414a and 416 are assigned to the first zone 410.)
wherein the first set of data fragments, the second set of data fragments, and the plurality of parity fragments define a first local group of a plurality of local groups for overlapped local reconstruction codes, (Examiner notes that the instant application does not contain and explicit definition of a “local group”.    Consistent with Fig.2 and supporting paras [0033] of the instant application, Examiner interprets zones the term “local group” to be a zone having data fragments and parity fragments, and at least one parity fragment may contain an overlapping reconstruction code.   Yekhanin Fig. 4 and supporting paras [0126]-[0129] discloses zones 410 and 420 containing data and parity fragments and at least one fragment contains an overlapping reconstruction code (parity 440).  Thus Zone 410 of Yekhanin Fig. 4 is an example of an local group since it contains data segments X1..X7 and Y1..Y7 and a plurality of parity fragments 414a, 414b, and 440, of which 440 is an example of an overlapping reconstruction code.  ) 
and wherein an unavailable data fragment is recoverable from at least two local groups from the plurality of local groups; (Yekhanin Fig. 4 and supporting paras [0126]-[0129] most notable [0127] that discloses that a data segment lost within a zone may be recovered using the local parity of its own group, or through the cross-zone parity of the other zones made up of all data chunks.   Thus a block such as X1 may be recovered using an XOR operation of the blocks X2 to X7 and the local parity for summation Xi as stored in 314a, or may be recovered using an XOR operation of all data an local parity blocks (X2-X7, Y1-Y7, Z1-Z7, W1-W7, and the 4 local parity blocks in Zones one and two for summation Xi, Yi, Zi, and Wi along with an XOR of the interzone parity H2(X,Y,Z,W) which is found in the second zone.),
 and 15a reconstruction component configured to: access at least one parity fragment of the overlapped local construction codes; and recover at least one unavailable data fragment based on the at least one parity fragment from the first local group or a second local group from 20the at least two local groups.  (Yekhanin Fig. 4 and supporting paras [0126]-[0129] most notable [0127]that discloses a lost data segment (i.e. one unavailable data fragment) may be recovered using the local parity of its own group (i.e. based on the at least one parity fragment from the first local group, which is an member of the at least two local groups identified above).)

Regarding claim 2, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein the subset of the data fragments used to compute the parity fragment is from at least two different zones.  (Yekhanin Fig. 4 and supporting paras [0126]-[0129] most notable [0127] that discloses that a data segment lost within a zone may be recovered using the local parity of its own group, or through the cross-zone parity of the other zones made up of all data chunks.   Examiner notes that the cross-zone parity values H1(X,Y,Z,W) and H2(X,Y,Z,W) of Figure 4 each contain data fragments of zone 410 (i.e. zone 1) and 420 (i.e. zone 2), thus the subset of data fragments used to compute each cross-zone parity is from at least two different zones.)

Regarding claim 3, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a subset of the plurality of parity fragments are assigned using a horizontal placement operation, wherein the horizontal placement operation places the subset of the plurality of parity fragments in a horizontal placement zone, (Yekhanin [0071] and Fig. 4 and supporting paras [0126]-[0129] discloses a zone computing in a horizontal direction (i.e. using a horizontal placement operation) that includes a plurality of parities (parity fragments) in the zone computed in the horizontal direction, for example X1 to X7 in zone 410 (i.e. zone 1).)
wherein the horizontal placement zone is selected from one of at least two zones having source 5data fragments used in computing the subset of the plurality of parity fragments. (Yekhanin [0072] discloses a selected erasure coding scheme ‘computing in the horizontal direction an inter-zone parity from the one or more zone data-fragments in each of the plurality of zones’, thus disclosing horizontal placement selected from at least two zones with source fragments used to compute the subset of parity fragments in the horizonal placement zone.   Thus the inter-zone parities H(X,Y,Z, W) of Yekhanin [0072] are computed using horizonal placement.)

Regarding claim 4, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a subset of the plurality of parity fragments are assigned using an interlaced placement operation, wherein the interlaced placement operation places the subset of the plurality of parity fragments in an interlaced placement zone, wherein the interlaced placement zone is different from zones having source 10data fragments used in computing the subset of the plurality of parity fragments. (Examiner notes that consistent with paragraph [0029] of the instant application, as claimed, an interlaced placement zone used to recover unavailable data may be a zone that includes placing parity fragments in zones different from one of its source data fragments.   Yekhanin [0072] discloses a selected erasure coding scheme ‘computing in the vertical direction a plurality of cross-zone parities using a plurality of zone fragments comprising the one or more zone data-arrangements, the plurality of local parities, and the inter-zone parity vertically corresponding in each of the plurality of zones.   Thus Zone 430 (zone 3) comprising of parities of the corresponding elements from zone 410 (zone 1) and zone 420 (zone 2) thus discloses an interlaced placement zone with fragments having source data fragments used in computing the subset of the plurality of parity fragments of zone 1.).

Regarding claim 5, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a subset of the data fragments used to compute a subset of the plurality of parity fragments define a local group comprising the subset of data fragments and the subset of the plurality of parity fragments. (Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with Fig. 2 and paragraphs [0031] and [0033] of the instant application, Examiner interprets zones having data fragments and parity fragments as an example of local group. Yekhanin Fig. 4 and supporting paras [0126]-[0129] discloses zone 410 contains data and parity fragments used to compute the first local parity which is a subset of the plurality of parity fragments of zone 410 (zone 1).) 

Regarding claim 6,  Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a local group comprises n parity fragments, 15(Consistent with paragraphs [0031] and [0033] Examiner interprets “n” parity fragments to be an integer number of parity fragments. Yekhanin Fig. 4 and supporting paras [0126]-[0129] discloses that Zones 1 and 2 each contain 3 parity fragments, where 3 is an example of an integer number of parity fragments. )
wherein the local group tolerates n unavailable data fragments or parity fragments. (Examiner interprets the term tolerate to fail to prevent or to allow something.   Yekhanin [0048] discloses that even when an entire zone fails the system continues to performs and cross-zone redundancy may be invoked for data recovery, thus the system of Yekhanin tolerates a complete zone failure.) 

Regarding claim 7,  Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein an unavailable zone corresponding to an unavailable local group is recoverable from remaining available zones, wherein the unavailable local group fragments are recoverable from available local groups from the available zones.  (Yekhanin [0008] discloses cross-zone redundancy used for data recovery when a complete zone recovers.  See also Yekhanin Fig. 4 and supporting paras [0126]-[0129]  that shows a two zone system containing data segments (1410 and 1420) where the failure of any of the two segments can be recovered using the other data segment and the zone 430 data which consists of exclusive or computations of the two data segments expressed as X1,1+Y1,1 where the plus sign in the diagram represents an exclusive or (XOR) operation. )



Regarding claim 59, Yekhanin teaches A computer-implemented method (Yekhanin [Abstract] teaches the solution is directed to methods and system. Yekhanin [0068] teaches the methods are for one or more computing devices executing the methods) for erasure coding with overlapped local reconstruction codes, (Yekhanin [0004] discloses a system for erasure coding.  Consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.)
The remainder of claim 9 recites limitations described in claim 1 and thus are rejected based on the claim rejections and rationale of claim 1 above.


Regarding claim 10, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 10 recites limitations described in claim 2 and thus are rejected based on the claim rejections and rationale of claim 2 above.

Regarding claim 11, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 11 recites limitations described in claim 3 and thus are rejected based on the claim rejections and rationale of claim 3 above.

Regarding claim 12, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 12 recites limitations described in claim 4 and thus are rejected based on the claim rejections and rationale of claim 4 above.

Regarding claim 13, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 13 recites limitations described in claim 5 and thus are rejected based on the claim rejections and rationale of claim 5 above.


Regarding claim 14, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 14 recites limitations described in claim 7 and thus are rejected based on the claim rejections and rationale of claim 7 above.


Regarding claim 15, Yekhanin teaches One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method (Yekhanin [00168] discloses computer-readable media with instructions that causes one or more computing devices (i.e. processors) to perform the method) for providing erasure coding (Yekhanin [0004] discloses a system for erasure coding) 
with overlapped local 15reconstruction codes, (Consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.) 
the method comprising: accessing at least one parity fragment (Yekhanin Fig. 4 and supporting paras [0126]-[0129] that discloses a plurality of zones 410 and 420 where each zone contains local and inter-zone parity fragments.) of overlapped local reconstruction codes having a plurality of local groups, (Examiner notes that the instant application does not contain and explicit definition of a “local group”.    Consistent with Fig. 2 and paragraphs [0031] and [0033] of the instant application, Examiner interprets zones having data fragments and parity fragments as an example of local group. Yekhanin Fig. 4 and supporting paras [0126]-[0129] discloses zones 410 and 420 containing data and parity fragments.) 
wherein unavailable data fragments are recoverable from at least two local groups from the plurality of local groups; (Yekhanin Fig. 4 and supporting paras [0126]-[0129] most notable [0127] that discloses that a data segment lost within a zone may be recovered using the local parity of its own group, or through the cross-zone parity of the other zones made up of all data chunks.   Thus a block such as X1 may be recovered using an XOR operation of the blocks X2 to X7 and the local parity for summation Xi as stored in 314a, or may be recovered using an XOR operation of all data an local parity blocks (X2-X7, Y1-Y7, Z1-Z7, W1-W7, and the 4 local parity blocks in Zones one and two for summation Xi, Yi, Zi, and Wi along with an XOR of the interzone parity H2(X,Y,Z,W) which is found in the second zone.) 
and wherein a first local group of the plurality of local groups comprises: a first set of data fragments corresponding to a first zone; (Yekhanin Fig.45 and supporting paras [0126]-[0129]that discloses data chunks X1 to X7 which are an example of a first set of data fragments and zone 410 that corresponds to a first zone.) 
a second a second set of data fragments corresponding to a second zone; (Yekhanin Fig. 4 and supporting paras [0126]-[0129] that discloses data chunks Z1 to Z7 which are an example of a second set of data fragments and zone 420 that corresponds to a second zone.) 
and a plurality of parity fragments corresponding to the first set of data fragments for the first zone and the second set of data fragments for the second zone; (Yekhanin Fig. 4 and supporting paras [0126]-[0129] where interzone parity 416 is computed using  416 is based on X1 to X7, Y1 to Y7, Z1 to Z7, W1 to W7, and the local parities for Xi, Yi, Zi, and Wi, thus is using the first set of data fragments (X1 to X7) for the first zone and  the second set of data fragments (Z1 to Z7 for the second zone.) 
and recovering at least one unavailable data fragment based on the at least one 20parity fragment from the first local group or a second local group from the at least two local groups.  (Yekhanin Fig. 4 and supporting paras [0126]-[0129] most notable [0127] that discloses that a data segment lost within a zone may be recovered using the local parity of its own group, or through the cross-zone parity of the other zones made up of all data chunks.   Thus a block such as X1 may be recovered using an XOR operation of the blocks X2 to X7 and the local parity for summation Xi as stored in 314a, or may be recovered using an XOR operation of all data an local parity blocks (X2-X7, Y1-Y7, Z1-Z7, W1-W7, and the 4 local parity blocks in Zones one and two for summation Xi, Yi, Zi, and Wi along with an XOR of the interzone parity H2(X,Y,Z,W) which is found in the second zone.)

Regarding claim 16, Yekhanin teaches all of the limitations of claim 15 above.  Yekhanin further teaches wherein the overlapped local reconstruction codes are generated based on a horizontal placement operation or an interlaced placement operation.  ( (Yekhanin [0071] discloses a zone computing in a horizontal direction (i.e. using a horizontal placement operation) that includes a plurality of parities (parity fragments) in the zone computed in the horizontal direction, thus represents a overlapped local reconstruction codes generated based on a horizontal placement operation.)

Regarding claim 17, Yekhanin teaches all of the limitations of claim 15 above.  Yekhanin further teaches wherein the first local group supports a primary- local-group type recovery (Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with paragraphs [0031] and [0033] of the instant application, zones having data fragments and parity fragments define local groups, thus a local group is a collection of data fragments and parity fragments (for example a local group may consist of k/z data fragments and n parity fragments where k is the total number of data fragments, z is the total number of zones, and n is the number of parity fragments per local group) and is the equivalent to a zone.  Examiner interprets a primary local-group to be a first local-group that may aid recovery.  Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments, where zone 340 is an example of a primary-local-group type recovery.)
and the second local group supports a second-local-group type 5recovery.  (Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments, where zone 350 is an example of a secondary-local-group type recovery.)

Regarding claim 18, Yekhanin teaches all of the limitations of claim 15 above.  
The remainder of claim 18 recites limitations described in claim 7 and thus are rejected based on the teaching and rationale of claim 7 above.
 
Regarding claim 19, Yekhanin teaches all of the limitations of claim 15 above.  Yekhanin further teaches wherein the at least one unavailable data fragment 10is recovered from the overlapped local reconstruction codes in interlaced placement, (Examiner notes that consistent with paragraph [0029] of the instant application, as claimed, an interlaced placement zone used to recover unavailable data may be a zone that includes placing parity fragments in zones different from one of its source data fragments.    Examiner further notes applicant does not claim ‘an interlaced placement strategy that includes placing parity fragments in zones, different from all its source data fragments’.   Yekhanin [0072] discloses a selected erasure coding scheme ‘computing in the horizontal direction an inter-zone parity from the one or more zone data-fragments in each of the plurality of zones’, thus discloses a zone (for example zone 2) with parity computed from data segments from another zone (for example zone 1) different from the zone (zone 2). ).

wherein the overlapped reconstruction codes are recoverable from a failure comprising an unavailable zone and at least one additional unavailable fragment.  (Yekhanin [0048] discloses in scenarios where an entire zone files, the cross-zone redundancy may be invoked to recover the failed zone in disaster mode and even in disaster mode, additional storage nodes failures in any remaining node may still be reconstructed within the zone.  Yekhanin may use the row redundancies (1428B) within any row to recover any failed single data segments within the row, and may use the vertical parities computed in the X+Z zones of figures 14 (i.e. zone 1430)  once any missing data segments have been recovered using row parities. See Yekhanin, Fig. 14B and supporting paras [0148] and [0149])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yekhanin in view of Corbett (Corbett US 7,346,831))

Regarding claim 8,  Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein the overlapped local reconstruction codes further include a plurality of global parity fragments, (Examiner notes that the instant application does not contain an explicit definition of a global parity fragment and under broadest reasonable interpretation the Examiner has interpreted a global parity fragment to be a parity that is computed based on a plurality of data items within a single Zone.   Thus, Yekhanin Fig. 4B discloses four global parity fragments as shown in the 4 fragments of 414 ).
However, Yekhanin does not explicitly teach further discloses wherein recovering the at least one unavailable data fragment comprises at least reassigning at least two of the global parity fragments to the same zone.  
Corbett, of a similar field of endeavor, further discloses wherein recovering the at least one unavailable data fragment comprises at least reassigning at least two of the global parity fragments to the same zone.  (Corbett, Fig. 2 that discloses that originally data and parity may be distributed to each of the disks.  Thus for example The data of sub-zone 1 of Yekhanin may be on Disk 0 as shown in Fig 2 of Corbett.   Similarly, the data of sub-zone 2 of Yekhanin Fig. 4 may reside on Disk 1 of Corbett.    Corbett, column 12, lines 52-64 discloses that to facilitate greater recovery all of the parity data may be moved to a single disk.   See also Corbett, Fig. 7 and supporting paras column 13, line 18 through lines 44) where a row such row 1 of Corbett is equivalent to a zone of Yekhanin and the parity data is reassigned from fragments on the disk that the parity represents to another block on a separate disk within the zone.   Examiner notes that Corbett refers to rows as parity sets.  Thus a plurality of Parity blocks (such as the parity blocks in 414 of Yekhanin Fig. 4) are moved (reassigned) within the zone from disks containing both parity and data to a separate disk within the zone that only contains parity).
	Yekhanin and Corbett are in a similar field of endeavor as both relate to protecting data within a storage system using parity.  Thus it would have been obvious before the effectively filed data of the claimed invention to reassign a plurality of parity fragments from separate disks into a single disk for the zone.   Thus, combining prior art elements (distributing data and parity on a single disk, and moving the parity to a separate disk) according to known methods as defined by Corbett to yield predictable results of greater recoverability.   One would be motivated to do so in order to (Corbett), column 6, lines 7-12) be able to recover from two failed disks in the system from the parity data on the separate disks since there would be parity data for each of the failed data segments in the separate parity disk. Having the data within a single disk originally enables a faster recovery of a single failed data segment within the disk using local data.  Moving the data to a separate disks slows the recovery rate but improves the probability of a recovering from 2 failed disks, thus one would be motivated to move the parity data upon a single failure, since a single failure may indicate the disk is beginning to fail and another failure is eminent.

Regarding claim 20, Yekhanin teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations described in claim 8 and thus are rejected based on the teachings and rationale as described in claim 8 above.


Response to Remarks
Examiner thanks applicant for their remarks and claim amendments of 10/03/2022.  The office action above reconsiders the rejection as applied to the original and amended claims in view of applicants claim amendments and remarks.  

Claim rejections under 35 U.S.C. § 102

	Applicant argues on page 8 of their remarks a first zone may include x0, x1, x2, Pxy0, Pxy1, and Pxy2, while a second zone may include y0, y1, y2, Pyz0, PyZ1, and Pyz2, thereby yielding overlapped local reconstruction codes (e.g., each relating to multiple, overlapping zone).
	... ‘As an initial matter, Applicant notes that the Office Action  “interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstruction data.”  Office Action, pg. 2. The Office Action further asserts that “the instant application does not contain [an] explicit definition of a ‘local group,’” thus concluding, among other things, that “a local group is a collection of data fragments and parity fragments.. and is equivalent to a zone.”  Office Action, pg. 3.
	Without acquiescing to the correctness of these characterizations (indeed, a “local group” need not be “equivalent to a zone,” as asserted by the Office Action), the claims have been amended to further recite that “the first set of data fragments, the second set of data fragments, and the plurality of parity fragments define a first local group of a plurality of local groups for overlapped local reconstruction codes.”’.

In response to Applicant’s claim amendments and remarks, and consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets in the office above, the term overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data where the parity within the zone may contain a parity computation that includes segments from a separate zone.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.  Yekhanin Fig. 4 and supporting paras [0126]-[0129] discloses cross-zone parity computations 440 and 450 that contains parity computed from all zones, thus the parity H1(X,Y,Z,W) in Zone 1 (labeled 410 in figure 4) contains parity computed from the Z1 to Z7 and W1 to W7 chunks of zone 2 (labeled 420 in figure 4).  Thus the interzone parity such  H1(X,Y,Z,W) in Zone 410 of Yekhanin Fig. 4 is an example of an overlapped local reconstruction code.) 
	Furthermore, in light of Applicant’s claim amendments and remarks and consistent with Fig. 2 and supporting para [0033] of the instant application, Examiner interprets zones the term “local group” to be a zone having data fragments and parity fragments, and at least one parity fragment may contain an overlapping reconstruction code.  Yekhanin Fig. 4 and supporting paras [0126]-[0129] discloses zones 410 and 420 containing data and parity fragments and at least one fragment contains an overlapping reconstruction code (parity 440).  Thus Zone 410 of Yekhanin Fig. 4 is an example of an local group since it contains data segments X1..X7 and Y1..Y7 and a plurality of parity fragments 414a, 414b, and 440, of which 440 is an example of an overlapping reconstruction code.  ) 
	Applicant further argues on page 8 of their remarks ‘In view of the interpretations proposed by the Office Action, the Office Action cites the “zones” disclosed by Yekhanin, specifically highlighting Yekhanin’s purported teaching that “within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.”  Office Action, pgs. 2-3 (emphasis added).  More specifically, the Office Action asserts that “each zone contains local parities for the sub-fragments within the zone,” thus concluding that “local parities are based on half of the data fragments in the chunk.” Office Action, pg. 3 (emphasis added).
	Similarly, the cited aspects of Yekhanin fail to teach that “the plurality of parity fragments [are assigned] to the first zone.” With respect to such aspect, the Office action cites paragraph [0046] of Yekhanin and asserts only generally that such aspects “disclose{} the fragments are assigned to two zones.”  Office Action, pg. 3.  Indeed, this is in direct contrast to the language of amended claim 1.  
	Thus, Applicant does not accede to the characterizations of Yekhanin and, further, Yekhanin fails to anticipate amended claim 1 for at least the foregoing reasons.’
	Examiner agrees with Applicant that the prior cited paragraphs to Yekhanin alone do not disclose the newly amended claim amendments.   In the Office Action above, Examiner has focused on Figure 4 and supporting paras [0126]-[0129] of Yekhanin which discloses a plurality of zones (410, 420, and 430) where zones 410 and 420 include both local parity computations and inter-zone computations such as H1(X,Y,Z,W) and H2(X,Y,X,W), where inter-zone computations contain within a single zone such as 410 both local parities 414a and 414b and at least one inter-zone parity H1(X,Y,Z,W) that depends both on the local data chunks X1..X7 and Y1..Y& but also depends on Z data chunks found in zone 420 which is zone 2.  Thus Examiner disagrees with applicants conclusion that Yekhanin fails to anticipate amended claim 1.

	Applicant further argues on page 9 ‘Independent claims 9 and 15 recite similar aspects and therefore also allowable over Yekhanin for at least similar reasons.
	Examiner respectfully disagrees with applicants conclusion as detailed in the claim rejections and remarks above of independent claim 1.

	Applicant further argues on page 10 ‘The independent claims each depend from one of allowable claims 1, 9, or 15 and are therefore allowable over Yekhanin for at least similar reasons.’
Examiner respectfully disagrees with applicants conclusion.  As detailed in the claim rejections and remarks above of independent claims 1, 9, and 15 are not allowable, and thus the dependent claims are not allowable based on their dependence from an allowable claim.


Claim rejections under 35 U.S.C. § 103

Applicant further argues on page 10 ‘independent claims  1 and 15 (from which claims 8 and 20 dependent, respectively) are allowable over Yekhanin.  Corbett, as presently understood, fails to remedy the above-discussed deficiencies of Yekhanin, nor does the Office Action cite Corbett as such.   As such, Applicant respectfully submits that claims 1 and 15, and thus dependent claims 8 and 20, are further allowable over the combination of Yekhanin and Corbett.’
Examiner respectfully disagrees with applicants conclusion.  As detailed in the claim rejections and remarks above of independent claims 1, 9, and 15 are not allowable, and thus the dependent claims 8 and 20 are not allowable based on their dependence from an allowable claim.


Conclusion                                                                                                                                                                                               
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2138